Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 9, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150815                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 150815
                                                                    COA: 324071
                                                                    Oakland CC: 2013-247924-FH
  TIMOTHY WADE HORTON,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 19, 2014
  order of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed: (1) whether the defendant’s unconditional no
  contest plea waived his claim of ineffective assistance of trial counsel based on trial
  counsel’s failure to make a motion to dismiss for a 180-day rule violation, MCL 780.131
  and 780.133, in light of People v Lown, 488 Mich. 242, 267-270 (2011), or for
  constitutional speedy trial violations; (2) whether the defendant’s unconditional no
  contest plea waived his claim of ineffective assistance of trial counsel for trial counsel’s
  failure to inform the defendant that an unconditional no contest plea would waive his
  right to appeal on the basis of a 180-day rule violation or constitutional speedy trial
  violations; and (3) whether trial counsel’s failure to inform the defendant that his
  unconditional no contest plea would waive his right to appeal on the basis of a 180-day
  rule violation and constitutional speedy trial violation made defendant’s plea unknowing
  and involuntary. We further ORDER the Oakland Circuit Court, in accordance with
  Administrative Order 2003-03, to determine whether the defendant is indigent and, if so,
  to appoint the State Appellate Defender Office to represent the defendant in this Court.

         The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
  Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 9, 2015
           t1202
                                                                               Clerk